Citation Nr: 0901497	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  06-17 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel


INTRODUCTION

The veteran had active service from December 1961 to November 
1963. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan. 


FINDING OF FACT

The veteran did not engage in combat during service, there is 
no corroboration or verification of the occurrence of the 
veteran's claimed stressors, and the diagnosis of PTSD has 
not been related to a confirmed stressor. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD 
have not been met.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304(f), 3.306, 3.159, 4.125(a) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In reaching this determination, the Board has reviewed all 
the evidence in the veteran's claims file, which includes his 
multiple contentions, as well as service treatment records, 
VA treatment records, and service personnel records.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim, and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).



Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Notice should also address the 
rating criteria and effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

Complete notice was sent in July 2005 and March 2006 and the 
claim was readjudicated in a June 2006 supplemental statement 
of the case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007).

As for the duty to assist, the Board finds that all necessary 
assistance has been provided to the veteran, whereas VA has 
obtained service treatment records, service personnel 
records, multiple statements from the veteran, and assisted 
the veteran in obtaining evidence.  VA need not conduct an 
examination with respect to the claim because the information 
and evidence of record contains sufficient competent medical 
evidence to decide the claim.  38 C.F.R. § 3.159(c)(4).  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  There is no 
evidence that verifies or corroborates the occurrence of an 
in-service stressor.  Service connection for PTSD cannot be 
granted in the absence of an in-service stressor and an 
after-the-fact medical opinion cannot serve as the basis for 
corroboration of an in- service stressor.  See Moreau v. 
Brown, 9 Vet. App. 389 (1996). 

Based on the foregoing, all known and available records 
relevant to the issues on appeal have been obtained and 
associated with the veteran's claims file, and the veteran 
has not contended otherwise. 

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Discussion

The veteran contends that his PTSD is related to active 
service.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  38 
U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f). 
 The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).  

VA outpatient treatment medical records dated in June 2005 
reflect a diagnosis of PTSD.  The veteran's reported 
stressful experiences were described in this report, in 
additional VA treatment records dated in August 2006 through 
May 2006, and in his multiple statements to include incidents 
that occurred while serving in Mississippi in the early 
1960's, as well as, in South Korea.  The incidents that took 
place in Mississippi included the veteran in his role as a 
military police office, restoring order during the 1962 
integration turmoil in Oxford, and experiencing hatred due to 
his status as a U.S. soldier.  The veteran reported feeling 
threatened until he was able to leave the South.  He also 
stated that he felt frightened for his life during his time 
in Mississippi, specifically, when his unit, along with 
thousands of U.S. soldiers, was required to defend the law 
without the help of the U.S. National Guard.  Subsequently, 
the veteran served in South Korea, where he reported 
providing security to the U.S. Embassy.  The veteran 
indicated that he was involved in multiple policing 
activities, stating, "I came very close to shooting a fellow 
G.I."  Also regarding South Korea, the veteran recalled a 
young Korean girl being run over by one of the military 
vehicles.    

There is a diagnosis of PTSD, and thus the central issue in 
this case is whether there is credible supporting evidence 
that an in-service stressor actually occurred which supports 
the diagnosis. 

The veteran's service personnel records reflect that he did 
not have combat duty and he is not claiming that he had such 
duty.  Thus, his assertions alone are not sufficient to 
establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau, 9 
Vet. App. at 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 
(1996).  

In June 2005, the veteran underwent a PTSD assessment 
screening where he completed a PTSD questionnaire, in which 
he reported various stressors he experienced in service.  
Subsequently, the veteran submitted a personal statement in 
July 2005, where he indicated several situations as claimed 
stressors.  These stressors included being pelted with eggs, 
stones, and the recipient of insults on the campus in Oxford, 
witnessing a hit and run accident by a U.S. military vehicle 
while in South Korea, and being kicked in the head by a medic 
who was under the influence of drugs and alcohol in South 
Korea.       

In August 2005, the RO verified and reviewed the veteran's 
service personnel records.  While a June 2005 a report from 
the National Personnel Records Center verified that the 
veteran was the recipient of the Korea Defense Service Medal, 
his service personnel records do not demonstrate that he 
engaged in combat duty, nor did he provide sufficient 
information to verify his stressors detailed above.  

In sum, the Board finds that the veteran did not have combat 
duty and his alleged in-service stressors consist of 
anecdotal incidents rather than verifiable incidents; the 
alleged incidents have not been corroborated by official 
records, buddy statements, or any other supportive evidence. 
 He has not provided sufficient information with which the RO 
could attempt to verify an in-service stressor.  The 
veteran's diagnosis of PTSD, first shown many years after 
service, has not been attributed to a verified in-service 
stressor.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for PTSD must be denied.  38 
U.S.C.A. § 5107(b); also see generally Gilbert v. Derwinski, 
1 Vet. App 49 (1990).


ORDER

Service connection for PTSD is denied. 


____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


